Exhibit 10.33

NONCOMPETITION AGREEMENT

This NONCOMPETITION AGREEMENT (the “Agreement”) is entered into as of March 27,
2009 between Tully’s Coffee Corporation, a Washington corporation (the
“Seller”), and Green Mountain Coffee Roasters, Inc., a Delaware corporation (the
“Buyer”), each of the foregoing individually a “Party” and collectively the
“Parties”).

RECITALS

WHEREAS, the Buyer and the Seller have entered into an Asset Purchase Agreement
dated as of September 15, 2008 (the “APA”), pursuant to which it is contemplated
that Seller will sell the Acquired Assets to the Buyer and the Buyer will assume
the Assumed Liabilities of the Seller (the “Acquisition”);

WHEREAS, the Seller currently operates the Coffee Business which includes the
Wholesale Business which the Buyer is acquiring pursuant to the terms of the
APA.

WHEREAS, in order to induce the Buyer to enter into the APA and to cause the
consummation of the transactions contemplated by the APA to be consummated, the
Seller is willing to enter into this Agreement; and

WHEREAS, the Seller will receive the Purchase Price on the Closing Date and the
Noncompete Payment.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein and in the APA, and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby agree as follows:

1. Noncompete Payment. In consideration for the promises and representations and
warranties of Seller set forth herein, on the Closing Date, the Buyer will pay
aggregate cash consideration of Three Hundred Thousand Dollars ($300,000) to the
Seller in the manner set forth in Section 2.4 for the APA. The Buyer’s
obligation to make this payment is conditional on the occurrence of the Closing
and, should the Closing not occur, the Buyer will have no obligations under this
Agreement.

2. Acknowledgement. The Seller expressly acknowledges that the covenants of
Section 4 of this Agreement (the “Covenants”) are supported by good and adequate
consideration, and that such covenants are reasonable and necessary to protect
the legitimate business interests of the Buyer in connection with the
Acquisition.

3. References and Capitalized Terms. All words used in this Agreement shall be
construed to be of such number and gender as the context requires or permits.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in the APA.



--------------------------------------------------------------------------------

4. Noncompetition; Non-Solicitation.

(a) Noncompetition. Subject to the Closing, and as an inducement to the Buyer to
execute the APA and complete the Contemplated Transactions, and in order to
preserve the goodwill associated with the Acquired Assets, the Seller hereby
covenants and agrees that for a period of nine (9) years from and after the
Closing Date, it will not, and will cause its respective subsidiaries and
Affiliates not to, directly or indirectly, operate in the Coffee Business in
United States of America, Canada, Mexico and the Islands of the Caribbean
provided; however, that nothing herein shall prohibit the Seller or its
subsidiaries or Affiliates from operating a Licensed Retail Store (as defined in
the License Agreement).

(i) The prohibition set forth in clause (a) above does not extend to passive
ownership of less than five percent (5%) of the outstanding stock of any entity
whose stock is traded on an established stock exchange. The Parties intend that
this covenant not to compete shall be construed as separate covenants, one for
each state, county and subdivision to which the covenant applies. In the event a
court of competent jurisdiction determines that the provisions of this covenant
not to compete are excessively broad as to duration, geographic scope or
activity, it is expressly agreed that this covenant not to compete shall be
construed so that the remaining provisions shall not be affected, but shall
remain in full force and effect, and any such over broad provisions shall be
deemed, without further action on the part of any Person, to be modified,
amended or limited, but only to the extent necessary to render the same valid
and enforceable in such jurisdiction.

(b) Non-Solicitation. For a period of two (2) years in the case of each
individual listed on Schedule I attached hereto (the “Seller Employees”), the
Seller will not, and will cause its subsidiaries and Affiliates not to, directly
or indirectly recruit, offer employment to, employ, engage as a consultant,
lure, entice away from employment or engagement by the Buyer any Seller Employee
or in any other manner persuade or attempt to persuade any Seller Employee to
leave the employ of the Buyer. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 4(b) is invalid
or unenforceable, the Buyer and the Seller agree that the court making the
determination of invalidity or unenforceability will have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

(c) Specific Enforcement; Injunction. Because of the difficulty of measuring
economic losses to the Buyer as a result of the breach of the covenants set
forth in this Section 4, and because of the immediate and irreparable damage
that would be caused to the Buyer and its affiliates for which they would have
no other adequate remedy, the Seller agrees that, in the event of a breach or
threatened breach by the Seller of any of such covenants, the Buyer may, at its
sole option, in addition to obtaining any other remedy or relief available to it
(including damages at law), enforce the provisions of this Section 4 by
injunction and other equitable relief, without being required to post bond in
connection therewith.

 

-2-



--------------------------------------------------------------------------------

(d) The parties agree that the covenants contained in this Section 4 impose a
reasonable restraint on the Seller in light of the activities and business of
the Buyer, in relation to the Acquired Assets and the Wholesale Business.

(e) The covenants in this Section 4 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. In the event any court of competent jurisdiction shall determine
that the scope, time or territorial restrictions set forth in this Section 4 are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
provisions of this Section 4 shall thereby be reformed.

(f) Each of the covenants contained in this Section 4 shall be construed as a
covenant independent of any other provision of this Agreement, and the existence
of any claim or cause of action of the Seller against the Buyer or any of its
affiliates, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Buyer of such covenants.

(g) The term of the covenants contained in this Section 4 shall be computed by
excluding from such computation any time during which the Seller (as evidenced
by a final, non-appealable judgment issued by a court of competent jurisdiction)
has been determined to be in violation of any provision of this Section 4, or in
which the Seller contests the validity or enforceability of any such covenant or
seeks to avoid the performance or enforcement of any such covenant.

(h) The Seller acknowledges and agrees that the covenants set forth in this
Section 4 are a material and substantial part of the Acquisition.

5. Other Provisions.

(a) Notices. All notices, demands or communications required or permitted
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) upon confirmation of
facsimile, (ii) one business day following the date sent when sent by overnight
delivery by recognized overnight courier service for delivery on the next
business day and (iii) five business days following the date mailed when mailed
by registered or certified mail return receipt requested and postage prepaid at
the following address:

If to the Buyer, addressed to it at:

Green Mountain Coffee Roasters, Inc.

33 Coffee Lane

Waterbury, VT 05676

Attention: Frances Rathke

Phone.: (802) 244-5621

Fax: (802) 244-6566

 

-3-



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110-2624

Phone: (617) 951-7000

Fax: (617) 235-0376

Attention: Jane D. Goldstein

If to the Seller, addressed to them at:

Tully’s Coffee Corporation

3100 Airport Way South,

Seattle, Washington 98134

Phone: (206) 233-2070

Fax:

Attention:

with a copy to:

Carney Badley Spellman, P.S.

701 Fifth Avenue, Suite 3600

Seattle, Washington 98104

Phone: (206) 622-8020

Fax: (206) 467-8215

Attention: Patrick R. Lamb

(b) Successors and Assigns. This Agreement and the rights of the parties
hereunder may not be assigned (except by operation of law) and shall be binding
upon and shall inure to the benefit of the parties hereto, their successors and
permitted assigns and the heirs and legal representatives of any individual
party hereto. Notwithstanding the foregoing, the Buyer may (i) assign any or all
of its rights and interests under this Agreement to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations under this Agreement. Except as expressly provided herein, this
Agreement is for the sole benefit of the parties and their permitted successors
and assignees and nothing herein expressed or implied will give or be construed
to give any Person, other than the parties and such successors and assignees,
any legal or equitable rights hereunder.

(c) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
and understanding among the Seller and the Buyer with respect to the subject
matter hereof and supersedes all prior and current understandings and
agreements, whether written or oral, with respect to the subject matter hereof.
This Agreement may be modified or amended only by a written instrument executed
by the Seller and the Buyer.

 

-4-



--------------------------------------------------------------------------------

(d) Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default occurring before or after that waiver.

(e) Headings. The headings used in this Agreement are for convenience only and
will not in any way affect the interpretation of this Agreement.

(f) Severability. In the event any one or more of the provisions contained in
this Agreement or any application thereof shall be held to be illegal or
invalid, the enforceability of the remaining provisions of this Agreement or any
other application thereof shall not in any way be affected or impaired thereby.

(g) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS. ANY SUCH PROCEEDING WILL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

(h) Counterparts. This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.

(i) Jurisdiction. Each Party to this Agreement, by its execution hereof,
(a) hereby irrevocably submits to the exclusive jurisdiction of the federal or
state courts within The State of New York for the purpose of any Action between
the Parties arising in whole or in part under or in connection with this
Agreement, (b) hereby waives to the extent not prohibited by applicable law, and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such Action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than one of the above- named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Agreement or the subject
matter

 

-5-



--------------------------------------------------------------------------------

hereof may not be enforced in or by such court and (c) hereby agrees not to
commence any such Action other than before one of the above-named courts.
Notwithstanding the previous sentence a Party may commence any Action in a court
other than the above-named courts solely for the purpose of enforcing an order
or judgment issued by one of the above-named courts.

(j) Venue. Each Party agrees that for any Action between the Parties arising in
whole or in part under or in connection with this Agreement, such Party will
bring Actions only in the city, county and state of New York. Each Party further
waives any claim and will not assert that venue should properly lie in any other
location within the selected jurisdiction.

(k) Service of Process. Each Party hereby (a) consents to service of process in
any Action between the Parties arising in whole or in part under or in
connection with this Agreement in any manner permitted by New York law, and
(b) waives and agrees not to assert (by way of motion, as a defense, or
otherwise) in any such Action any claim that service of process made in
accordance with clause (a) does not constitute good and valid service of
process.

(l) Governing Law. This Agreement and all claims, disputes or other Actions
arising hereunder or out of the Contemplated Transactions shall be governed by
and construed in accordance with the law of the State of New York, without
regard to the conflicts of law rules of such state.

[Rest of this page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE BUYER GREEN MOUNTAIN COFFEE ROASTERS, INC.

By:  

 

Name:   Title:  

SELLER TULLY’S COFFEE CORPORATION

By:  

 

Name:   Title:  

[Signature Page to Seller Covenant Not to Compete]

 

-7-



--------------------------------------------------------------------------------

Schedule I

Seller Employees

 

Employee Name

  

Job Title

Bartley, Natalie S.    Accounts Receivable Clerk Dringenberg, Mark C.    Dir,
Shared Services Accting Fosberg, Gladys L.    Inventory Accountant Healy,
Michelle A.    Dir, Shared Services Accting Koopman, Matthew J.    Controller
Shved, Vitaliy I.    Lead Senior Accountant Bach, Jessica M.    Customer Service
Rep Wholesale McCarthy, Jamie M.    Customer Service Rep Wholesale Wood, Jeffery
M.    Lead Cust Serv Rep Wholesale Rader, John J.    VP, Plant Operations
Watson, John D.    Facilities Manager Pew, Elizabeth A.    HR Coordinator
Williams, Ashley L.    Receptionist Young, Eric P.    Senior Network
Administrator Hyde, Nichole S.    Quality Assurance Manager Smith, Thomas C.   
Machine Operator Solorio-Cabrera, Maria I.    Coffee Packer Vela-Vargas, Gerardo
M.    Coffee Packer Wearmouth, Haley D.    Quality Control Inspector Wearmouth,
Michael A.    Coffee Grinder Wills, Marcella A.    Quality Control Inspector
Yong, Sophany    Quality Control Inspector Blanchard, Patricia M.    Machine
Operator Brown, Charles R.    Coffee Packer Christin, Lisa D.    Coffee Packer
Diaz, Etelberto G.    Coffee Packer Grant, Duane A.    Machine Operator Greer,
James A.    Machine Operator Hubeek, Ryan D.    Coffee Grinder Malafu, Alani   
Coffee Packer Malla, Jerry A.    Coffee Packer Nguyen, Vinh Q.    Machine
Operator Paredes, William    Coffee Packer Phonethep, Norkeo    Machine Operator
Randolph, Charles R.    Machine Operator Schafer, Sharon D.    Machine Operator
Valencia, Marcos    Machine Operator Dowsakul, Rapheepat P.    Maintenance
Mechanic Early, Timothy J.    Maintenance Mechanic Mojica, Juan R.   
Maintenance Mechanic Wong, Kai H.    Buyer DeGuzman, Christopher A.    Master
Roaster/Production Mgr Frattini, Keri A.    Roaster Gardner, Jeremiah J.   
Roaster Lawson, Andrea    Coffee Grinder

 

-8-



--------------------------------------------------------------------------------

McAllister, Christopher J.    Roaster Morris, Ebony B.    Roasting Supervisor
Peterson, Peter G.    Roasting Trainer Rendon, Albert J.    Master Roaster
Stimak, George E.    Roaster Xiong, Fong    Green Coffee Batcher Ashford, Earl
E.    Warehouseman Bourquin, Lela L.    Order Picker De Ano, Greg R.    Order
Picker Gibson, Demond L.    Warehouse Trainer Sabe, Brent A.    Warehouseman
Spann, Norwood    Warehouse Manager DaCosta, Mark E.    VP, Wholesale Operations
Nies, Scott M.    Wholesale Driver DaCosta, Michael V.    Corporate Account
Manager Hilton, Angelo A.    Art Director Miklethun, Beau    Help Desk
Specialist (Consultant) Munden, Maynard    Lead Facilities Technician Ferry,
Tahnee M.    Coffee Packer Cruz, Juan G.    Packaging Trainer Fennell, Leroy M.
   Packaging Lead Hampton, Blue S.    Apprentice Roaster Forster, Bradford D.   
Trainee Order Picker Kelley, Anthony D.    Order Picker Rodriguez, Roger   
Order Picker Rogers, John C.    Retail Delivery Driver Turnage, Levon S.   
Order Picker

 

-9-